Van Brunt, J.
The question involved in this appeal is, whether a client is responsible for stenographer’s fees in a case where such stenographer is employed by attorneys to take the minutes of the proceedings before an auditor, to whom the Surrogate has referred an executor’s account. The counsel for the respondent relies upon the decisions of the courts which held that when an attorney orders notes of a case from a stenographer the client is presumably liable and not the attorney, because the relation of principal and agent exists.
These cases introduce no new rule in the law regarding contracts, but simply enforce an old one. Their significance, however, lies in the fact that, in the decision of these cases, the courts assume that such action upon the part of the attorney is presumably within the scope of the authority conferred upon him when he is retained by his client, and that the attorney has the right to bind his client for any service which may be necessary and proper not only for the preparation of the case for trial, but for the convenient conduct of such trial, and the proceedings thereafter taken (Covel v. Hart, 14 Hun 254).
In the case of the First National Bank of Cooperstown v. Tomajo (77 N. Y. 476), the right of the attorney to make agreements which enhance the burden and costs of litigation is directly recognized.
We are of the opinion, therefore, that the attorney does bind a client for the payment of stenographer’s fees where he is employed during the progress of a proceeding under a suggestion to which he accedes.
The objection raised to the ruling of the court in excluding the question as to whether the defendant Hilton instituted the proceedings or filed objections to the account is not well taken. The fact that Hilton was attending such accounting by his counsel was conceded. He was attending such accounting by his attorney as a party in interest. He thereby became a party to the proceeding, and it was.immaterial whether he instituted it or not.
The judgment should be affirmed.
*234J. F. Daly, J., concurred.
Judgment affirmed.